El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La teoría qne sostiene la demanda en este caso era la de qne el demandado, en exceso de la licencia qne le fné dada por el municipio, hizo adiciones o construcciones en sn casa creando así un estorbo público (public nuisance), por lo qne fné solicitado nn injunction. Expresa la demanda entre otras cosas, qne el demandado había sido declarado culpable por infracción de las ordenanzas municipales relativas al particular, y que dicho demandado despectivamente no ha hecho caso de estas condenas y continuó construyendo sn casa; qne dicha construcción era un estorbo público (public nuisance), y que por razón de tal construcción ilegal el municipio deman-dante quedó privado de hacer valer las facultades que tiene para hacer cumplir las ordenanzas, perdiendo asimismo la fuerza moral y respeto de la comunidad. No se alegaron otros hechos en la demanda tendentes a demostrar el estorbo público. Decir en una demanda que los hechos referidos en ella constituyen estorbo pfiblico no es la exposición de hechos que constituye la causa de acción por dicho estorbo público. No discutiremos todas las razones técnicas respecto a qué persona o personas tienen derecho a establecer una acción para hacer desaparecer un estorbo público, pues con leer la demanda estamos convencidos de que jamás podría ser sostenida basada en la teoría de un estorbo público. Recientemente tuvimos ocasión de discutir algunas de las cualidades esenciales de un estorbo particular (private nuisance); Gier*106bolini v. Sucesión Rodríguez, 23 D. P. R. 870 y Colls v. Municipio de Lares, 23 D. P. R. 866; y en un estorbo público debe ser parecido, si no mayor, el daño, inconveniente, o perjuicio que generalmente afecta a un número mayor de personas.
El demandado contestó, el caso fué a juicio y la corte denegó el injunction, contra cuya providencia fué interpuesta esta apelación. No se presentaron hechos nuevos en el juicio que establezcan un perjuicio público. Hubo prueba tendente a demostrar que el demandado se excedió del permiso para edificar o construir que le fué dado por el municipio. El apelante dice en su alegato que el edificio terminado podría exponer a la municipalidad a la acción de los propietarios de casas y solares adyacentes, puesto que la casa del demandado fue construida sin sujeción a ninguno de los requisitos que exige la higiene u ornato municipal. Pero no apareció de la demanda o del juicio que el demandado había ejecutado alguna cosa o dejado de cumplir con algún deber que pudiera dar a sus vecinos cualquier derecho de acción contra él. La mera infracción de una ordenanza municipal no constituye un estorbo público.
La demanda, sin embargo, tal vez está sujeta a ser inter-pretada en el sentido de que la acción fué establecida para impedir una infracción de una ordenanza municipal, o a una interpretación semejante. La contestación del demandado y la prueba ofrecida en el juicio sostienen este parecer. El apelante, aunque tratando' de justificar la existencia de un estorbo público, insistió en que la cuestión principal es si el demandado se había o no excedido del permiso que le fué dado para construir por el municipio. Aunque no se emitió opinión en los autos hay lo suficiente para que parezca probable que la corte consideró el caso desde este punto de vista. En otras palabras, suponemos que la corte denegó el injunction porque consideró que el apelante había dejado de esta-blecer un caso suficiente para que fuera procedente ese remedio extraordinario.
*107Hubo prueba en el juicio tendente'a probar que deseando Juan Soils hacer cambios en su casa fué primero donde el jefe local del servicio de sanidad y obtuvo un permiso para hacer reparaciones que consistían en cambiar los pisos y setos de dicha casa y dotarla de vehtilación permanente en las puertas y ventanas interiores y exteriores, construirle una letrina sanitaria de acuerdo. con los planos del departamento de sanidad, y anexarle una casita que tenía en el patio. Entendemos que las ordenanzas municipales requieren la autorización previa de los funcionarios de sanidad antes de dársele permiso a un solicitante para construir. Sea esto como fuere, el permiso así concedido fué presentado a las autoridades municipales junto con la solicitud para hacer reparaciones. El permiso dado al demandado por el muni-cipio era únicamente para reparar su casa y no le daba facultad para adicionar un piso a la misma.
El demandante presentó en el juicio prueba tendente a mostrar que el demandado adicionó un piso enteramente nuevo a su casa y que la casa como quedó terminada era un edificio completamente nuevo. Creemos que el apelante,' por lo menos técnicamente, tiene razón en decir que el demandado realmente se extralimitó en la facultad que le fué conferida por el municipio. También nos inclinamos a creer que si el apelante hubiera hecho a su debido tiempo una solicitud para impedir la coñstrueeión por el abuso de dicha facultad, hu-biera podido concederse debidamente un auto de injunction.
Por otra parte no hay prueba satisfactoria, si alguna existe, de mala fe. No solamente se presume la buena fe, sino que después de la conclusión general de la corte en favor del demandado dicha buena fe a falta de jjrueba clara en sentido contrario debe tenerse como un hecho cierto. El ape-lado obtuvo un permiso de las autoridades de sanidad para hacer amplias reparaciones que presentó a las autoridades municipales en unión de su solicitud para obtener de estas últimas el permiso. Presentó sus planos a. las autoridades sanitarias y no solamente no hicieron éstas objeción a la *108construcción sino que existen indicaciones en los autos de que la casa fué puesta a prueba de ratas y que se hicieron otras cosas para dejarla toda en excelente condición.
Se' ha admitido que la casa está terminada y en el juicio no se presentó ningún hecho que nos convenza de que el edi-ficio terminado infrinja alguna ordenanza municipal.
Aun cuando pudiera suponerse, como indica el apelante, que el apelado engañó a las autoridades municipales, esto no obstante, no demostrándose que el resultado era perju-dicial en alguna forma, dudaríamos si debe concederse un injunction. Sin embargo, no se demostró la mala fe y aunque convenimos con el apelante en que el derecho a hacer repara-ciones no comprende el derecho a construir un nuevo edificio, creemos, sin embargo, que el apelado, en vista de las amplias reparaciones sugeridas por las autoridades sanitarias podría creer fácilmente que tenía derecho a seguir adelante y adi-cionar otro piso. Las cuestiones de sanidad han desempe-ñado necesariamente un papel importante en esta isla.
No vemos que existan razones para la expedición de un auto de injunction y debe confirmarse la providencia apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Asorciados Aldrey y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la resolución de este caso.